Exhibit JOINT DISCLOSURE BOOKLET FORMING PART OF THE MANAGEMENT INFORMATION CIRCULARS RELATING TO SPECIAL MEETINGS OF SHAREHOLDERS OF PEAK GOLD LTD., NEW GOLD INC. AND METALLICA RESOURCES INC. REGARDING A BUSINESS COMBINATION AMONG SUCH COMPANIES THIS JOINT DISCLOSURE BOOKLET FORMS A PART OF EACH OF THE MANAGEMENT INFORMATION CIRCULARS REFERRED TO ABOVE AND SHOULD BE READ IN CONJUNCTION WITH THEM. THE CIRCULARS CONTAIN DISCLOSURE AND STATEMENTS FORMING PART OF AND DIRECTLY RELEVANT TO THIS JOINT DISCLOSURE BOOKLET Dated as of May 16, 2008 JOINT DISCLOSURE BOOKLET This is the joint disclosure booklet (the “Joint Disclosure Booklet”) of
